DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 August 2022 has been entered.  Claims 1-3 and 5-19 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, 11-13, 15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,918,026 to Guimond et al (Guimond).
Concerning claim 1, Guimond discloses a mobile machine having a powered articulating arm (250), the powered articulating arm (250) comprising a powered wood splitter (100) disposed thereon wherein the powered wood splitter (100) comprises at least a pusher (152) reciprocatingly opposed to a splitter knife (122), wherein the powered wood splitter is operably connected to controls (see column 8, lines 16-20) for the mobile machine that controllably reciprocate both the pusher and the splitter knife toward or away from each other (column 7, lines 55-60), wherein the splitter knife (122) is removably attached to a thumb (109, see column 7, lines 55-60 as 122 acts like a thumb, then since it is connected to 109, this reads on also being part of the thumb of the articulated arm) of the articulating arm (250) that is opposed to the pusher (152) and the thumb (252) rotates relative to the powered articulating arm (252) to reciprocate toward or away from the pusher (152), and wherein the pusher (152) is removably attached to a bucket connector (252) on the powered articulating arm (250) and the pusher (152) rotates relative to the powered articulating arm (250) to reciprocate toward or away from the splitter knife, such that the pusher and the splitter knife are mutually reciprocating relative to each other.
Concerning claim 3, Guimond discloses the splitter knife (122) and the pusher (152) are disposed on a distal end (at 106) of the powered articulating arm.
Concerning claim 5, Guimond discloses the bucket connector (252) is an excavator coupler.
Concerning claim 7, Guimond discloses a wood splitting system comprising a mutually reciprocating pusher (152) and splitter knife (122), wherein the pusher (152) comprises a wood holder area (154) and a plurality of pusher connection elements (at 104) that couple the pusher (152) to a bucket connector on a powered articulating arm of a mobile machine, wherein the pusher (152) rotates relative to the powered articulating arm to reciprocate toward or away from the splitter knife, and wherein the splitter knife (122) comprises an edged side (134) and a plurality of splitter knife connection elements comprising at least one of sliding brackets or spaced holes (at 107), such splitter knife connection elements sized and configured to removably couple the splitter knife to a rotating thumb located at a second side of the distal end of the powered articulating arm wherein the second side is substantially opposed to the first side of the powered articulating arm.
Concerning claim 11, Guimond discloses wherein the pusher connection elements comprise a rotatable arm (between 104 and 252) sized and configured to be rotated to attach to differently sized powered articulating arms.
Concerning claim 12, Guimond discloses wherein the pusher connection elements comprise a rotatable arm (between 104 and 252) sized and configured to be rotated to attach to differently sized coupler pin widths and diameters disposed on different powered articulating arms.
Concerning claim 13, Guimond discloses a method of splitting wood comprising: 
- picking up a piece of wood (304) between a mutually reciprocating pusher (152) and splitter knife (122) that are both disposed on a powered articulating arm (250) of a mobile machine, wherein the pusher is removably attached to a bucket connector of the powered articulating arm; and 
- via actuation of the controls for the mobile machine (column 8, lines 16-20), squeezing the piece of wood between the mutually reciprocating pusher and splitter knife by mutually reciprocating the pusher and splitter knife relative to each other to split the wood to create at least two pieces of split wood (column 8, lines 34-41).
Concerning claim 15, Guimond discloses the pusher (152) and the splitter knife (122) are opposed to each other at a distal end of the powered articulating arm (252) of the mobile machine.
Concerning claim 17, Guimond discloses lifting the split wood between the pusher and the splitter knife and then placing the split wood in a pile of split wood pieces (column 8, lines 47-50).
Concerning claim 18, Guimond discloses a method comprising operating the mobile machine of claim 1 to split wood, wherein the method comprises 
providing a mobile machine (302) having a powered articulating arm, the powered articulating arm comprising a powered wood splitter disposed thereon wherein the powered wood splitter comprises at least a pusher reciprocatingly opposed to a splitter knife, wherein the powered wood splitter is operably connected to controls for the mobile machine that controllably reciprocate both the pusher and the splitter knife toward or away from each other, wherein the splitter knife is removably attached to a thumb of the articulating arm that is opposed to the pusher and the thumb rotates relative to the powered articulating arm to reciprocate toward or away from the pusher, and wherein the pusher is removably attached to a bucket connector on the powered articulating arm and the pusher rotates relative to the powered articulating arm to reciprocate toward or away from the splitter knife, such that the pusher and the splitter knife are mutually reciprocating relative to each other, wherein the mutually reciprocating pusher and splitter knife hold a piece of wood between them; and, 
actuating the controls for the mobile machine to mutually reciprocate both the pusher and splitter knife relative to each other to split the wood to create at least two pieces of split wood (column 8, lines 16-20 and 34-41).
Concerning claim 19, Guimond discloses a method comprising 
providing a wood splitting system (step 302) comprising a mutually reciprocating pusher (152) and splitter knife (122), wherein the pusher (152) comprises a wood holder area (at 161) and a plurality of pusher connection elements (at 104) that pivotally couple the pusher (152) to a bucket connector (252) on a powered articulating arm (250) of a mobile machine (200), wherein the pusher (152) rotates relative to the powered articulating arm (250) to reciprocate toward or away from the splitter knife (122), and wherein the splitter knife (122) comprises an edged side (134) and a plurality of splitter knife connection elements comprising at least one of sliding brackets or spaced holes (at 107), such splitter knife connection elements (at 107) sized and configured to removably attach the splitter knife (122) to a thumb (109) located at a second side of the distal end of the powered articulating arm wherein the second side is substantially opposed to the first side of the powered articulating arm; 
attaching the pusher (152) to the first side of the distal end of the powered articulating arm of the mobile machine (step 302); and, 
attaching the splitter knife (122) to the thumb located at the second side of the distal end of the powered articulating arm (step 302).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guimond.
Concerning claims 2 and 14, Guimond discloses the mobile machine is a tractor, backhoe or excavator (200) but does not explicitly disclose that the controls are located in a cab of the mobile machine.  However, it is well known in the art of excavators for the controls for the boom and their attached tools to be controlled from the cab of the excavator.  Accordingly, it is a simply addition of the controls being located in the cab to the device of Guimond with predictable results.  As the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim(s) 6, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guimond in view of U.S. Patent No. 4,615,367 to Crowley (Crowley).
Concerning claims 6, 10 and 16, Guimond does not disclose the edged side of the splitter knife comprises a plurality of blades disposed at about 90 degree to each other.  
Crowley discloses a wood splitting system, as discussed above, the edged side of the splitter knife (50) comprises a plurality of blades (55, 57) disposed at about 90 degrees to each other.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the splitter knife of Guimond, with that of Crowley because, as disclosed by Crowley, having the plurality of blades speeds up the work of splitting logs (column 3, lines 54-55).

Claim(s) 7-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,387,559 to Newman (Newman) in view of U.S. Patent No. 10,918,026 to Guimond et al (Guimond).
Concerning claim 7, Newman discloses a wood splitting system comprising a pusher (94) and a splitter knife (14), wherein the pusher (94) comprises a wood holder area and a plurality of pusher connection elements (each side of 70 and pin 76) that couple the pusher (70) to a bucket connector  on a powered articulating arm (54) of a mobile machine, wherein the pusher (70) rotates relative to the arm, and wherein the splitter knife (14) comprises an edged side (28) and a plurality of splitter knife connection elements (16, 18, 34, 38, 36, 40) comprising at least one of sliding brackets (16, 18) or spaced holes (34, 38, 36, 40), such splitter knife connection elements sized and configured to removably attach the splitter knife (14) to a thumb located at a second side of the distal end of the powered articulating arm wherein the second side is substantially opposed to the first side of the powered articulating arm.
However it does not disclose reciprocating both the pusher and splitter knife.
Guimond discloses a mobile machine having a powered articulating arm (250), the powered articulating arm comprising a powered wood splitter (100) disposed thereon wherein the powered wood splitter comprises at least a pusher (152) reciprocatingly opposed to a splitter knife (144), wherein the powered wood splitter is operably connected to controls for the mobile machine that controllably reciprocate both the pusher and the splitter knife toward or away from each other, such that the pusher and splitter knife are mutually reciprocating relative to each other (column 4, lines 57-61).
Because both these references are concerned with a similar problem, i.e. wood splitting, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the powered wood splitter of Newman such that it reciprocates both the knife and pusher towards and away from each other.
Examiner notes Guimond also teaches that one could also have one of  the attachments to the arm be passive like in Newman (column 4, line 65 to column 5, line 7). Accordingly a simple addition of the reciprocation of also the pusher of Guimond to the pusher of Newman will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 8, Newman, in view of Guimond, discloses the splitter knife connection elements comprise both sliding brackets (16, 18) and spaced holes (34, 38, 36, 40).
Concerning claim 9, Newman, in view of Guimond, discloses the sliding brackets (16, 18) and spaced holes (34, 38, 36, 40) are disposed such that the splitter knife connection elements can be adjusted for both height and width to attach to thumbs of different sizes.
Concerning claim 11, Newman, in view of Guimond, discloses the pusher connection elements comprise a rotatable arm (70) sized and configured to be rotated to attach to differently sized powered articulating arms.
Concerning claim 12, Newman, in view of Guimond, discloses the pusher connection elements (70) comprise a rotatable arm sized and configured to be rotated to attach to differently sized coupler pin widths and diameters disposed on different powered articulating arms.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Guimond and further in view of U.S. Patent No. 4,615,367 to Crowley (Crowley).
Concerning claim 10, Newman in view of Guimond does not disclose the edged side of the splitter knife comprises a plurality of blades disposed at about 90 degree to each other.  However it does disclose that different types of splitting blades may be used (column 9, lines 54-60).
Crowley discloses a wood splitting system, as discussed above, the edged side of the splitter knife (50) comprises a plurality of blades (55, 57) disposed at about 90 degrees to each other.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the splitter knife of Newman, in view of Guimond, with that of Crowley because, as disclosed by Crowley, having the plurality of blades speeds up the work of splitting logs (column 3, lines 54-55).

Response to Arguments
Applicant's arguments filed 02 August 2022 have been fully considered but they are not persuasive. With regards to claims 7-12 and 19, applicant argues that Newman does not teach the thumb connected to the splitter knife.  However, claim 7 does not claim the thumb.  Instead it merely claims that the splitter knife is configured to be removably coupled to a thumb of the articulated arm.  The broadest reasonable interpretation of the phrase “configured to” is simply that the knife is capable of being attached to a thumb; the prior art need not actually disclose the knife coupled to a thumb.  Further, the articulated arm and thus the bucket connector and the thumb are not positively recited as part of the “wood splitting system” being claimed and thus, as discussed above, the prior art merely has to disclose a wood splitting system that is capable of being attached in such a manner, it need not actually disclose doing so.  As applicant has not presented any evidence that the wood splitting system of Newman is incapable of being attached in such a manner (especially as the system of Newman is removably attached to the articulating arm); applicant’s arguments with respect to claim 7 are not persuasive.  With regards to claims 1-6 and 18-19, applicant’s arguments are moot because new grounds of rejections are presented above for those claims.  While Guimond was used in the argued rejections, applicant does not present any arguments with respect to Guimond not discloses the claimed inventions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 7,526,885 discloses a similar type of wood splitting system to Guimond, especially in figure 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        10/17/2022